PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/300,365
Filing Date: 9 Nov 2018
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Kenneth B. Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 9-10, and 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP2009011709A; hereinafter: “Kojima”, machine translation relied upon herein.).
Claims 7-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim 6 above, and further in view of Begum (U.S. Pub. No. 2004/0074498).
Claims 11-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim1 above, and further in view of Matich (U.S. Pub. No. 2007/0050883).
Claims 15-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim 1 above, and further in view of Fernandes (U.S. Pub. No. 2003/0154984).
Claim 17 stands rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim 1 above, and further in view of Chen et al. (U.S. Pub. No. 2017/0311660; hereinafter: “Chen”) in view of Matich.
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Matich in view of Chen as applied to claim 17 above, and further in view of Noh et al. (U.S. Pub. No. 2014/0190492; hereinafter: “Noh”).
Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over Matich as applied to claim 1 above, and further in view of Choi et al. (U.S. Pub. No. 2012/0017911; hereinafter: “Choi”).
Claim 22 stands rejected under 35 U.S.C. 103 as being unpatentable over HDX N95 Respirator Mask 3-Pack (https://web.archive.org/web/20150711034710/https://www.homedepot.com/p/HDX-N95-Disposable-Respirator-Valve-Blister-3-Pack-H950V/205337154; available July 11, 2015; hereinafter: “HDX”) in view of Kojima (JP2009011709A).

(3) Response to Argument
With regards to 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over Kojima (JP2009011709A). Appellant argues that Kojima fails to disclose the filtering face-piece respirator “wherein the first and second upper sections of the perimeter of the mask body from which the first and second inwardly-folded tabs respectively extend, each comprise a laterally-outward terminus that is on the upper perimeter of the mask body so that the first and second upper sections of the perimeter of the mask body from which the first and second inwardly-folded tabs respectively extend, do not extend to first and second lateral edges of the mask body”, as recited ln 15-20 of independent claim 1. Because, Appellant argues, Kojima discloses the folding portions 14 that, once folded along fold line 13, can contact potion of the face of a wearer of the mask to prevent leaks from developing. Appellant argues, this prevention of leaks requires the fold lines 13 to extend all the way to the lateral edges of the mask, as can be seen in Fig. 3 and 5, so that fold lines 13 extend into “crimped” areas 8 that are provided along the lateral edges of the mask body (as can be seen e.g. in Kojima’s Fig. 3), Pg. 6-7.
Examiner respectfully disagrees with Appellant argument for the following reasons.  Firstly, Appellant has misconstrued the disclosure of Kojima regarding the intent of the folded folding portions 14 to prevent leak of gases.  It is true Kojima discloses the folded folding portions as preventing dust, pollen, and the like from entering the mask and to eliminate the gap between the upper portion of the mask and the face extending from the nose to both cheeks and fogging of the eyeglasses (¶ 0010) but Kojima does not explicitly recite or disclose the fold lines 13 must extend all the way to the lateral edges of the mask as argued by Appellant.  Instead, Kojima depicts gaps (A and B, Fig. 1 annotated below at L and M, Fig. A annotated below) that exist between the laterally-outward terminus of the first and second inwardly folded tabs, respectively (C and D Fig. 1 annotated below; and H and I, Fig. A annotated below) and the first and second lateral edges of the mask body (E and F, Fig. 1 annotated below; and J and K, Fig. A annotated below), respectively. As stated in the Final Office Action of October 26, 2021 in the 35 U.S.C. 103 rejection of independent claim 1, para. 7a: 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   In this case Kojima clearly depicts each of the laterally-outward terminus (H and I, Fig. A annotated above, respectively) separated from the first and second lateral edges of the mask body (J and K, Fig. A annotated above, respectively) at L and M (Fig. A annotated above), respectively. Such that, the laterally-outward terminus (H and I, Fig. A annotated above, respectively) do not extend to first and second lateral edges of the mask body (J and K, Fig. A annotated above, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laterally-outward terminus (H and I, Fig. A annotated above, respectively) to not extend to first and second lateral edges of the mask body (J and K, Fig. A annotated above, respectively) for the purpose of allowing the first and second integral nose pads to fold inwardly without being hindered by an attachment to the  ear strap sheet 10; Fig. 1-6) at the crimp joint part (8; Fig. 3-6). 

    PNG
    media_image2.png
    901
    931
    media_image2.png
    Greyscale

Figure A, Adapted from Figure 5 of Kojima.

    PNG
    media_image3.png
    743
    1192
    media_image3.png
    Greyscale

Figure 1, Adapted from Figure 5 of Kojima.

Secondly, Kojima discloses the shape of folding portion 14 are shown as trapezoidal but may be any suitable shape such as semicircular or semi-elliptical (¶ 0018).  Thereby indicating that the preventing dust, pollen, and the like from entering the mask and to eliminate the gap between the upper portion of the mask does not require an explicit configuration (i.e. shape) to be affective nor would Appellant’s assertion that the fold lines 13 to extending all the way to the lateral edges of the mask be required. 

With further regard to the 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over Kojima (JP2009011709A). Appellant argues that an ordinary artisan would not be led to modify Kojima’s arrangement so that the upper sections of the mask perimeter (that is, fold lines 13) from which the folding portions extend, do not extend to the lateral edges of the mask body because 1) this would significantly decrease the size of the folding portions 14 and 2) because, Appellant argues, Kojima explains that it is helpful for the fold lines 13 to extend to the lateral edges, with their “crimped” areas 8, wherein the crimped area 8 would be relatively hard and stiff to help keep portions 14 in their folded configuration, as can be ascertained from Kojima’s Fig. 3, pg. 7. 
Examiner respectfully disagrees with Appellant argument for the following reasons.  Firstly, Examiner has clearly identified the lateral edges of the mask body as the laterally-outward terminus of the crimped areas 8 (E and F, Fig. 1 annotated above; and J and K, Fig. A annotated above), respectively and the laterally-outward terminus of the first and second inwardly folded tabs, respectively (C and D Fig. 1 annotated above; and H and I, Fig. A annotated above) with gaps (A and B, Fig. 1 annotated above at L and M, Fig. A annotated above) therebetween. Secondly, the proposed modification of Kojima would account for and provide the small relief cut (e.g. gap), that is shown (A and B, Fig. 1 annotated above at L and M, Fig. A annotated above) but not described. This a small relief cut (e.g. gap) does not alter the depicted size of the folding portions 14 as asserted by Appellant. And therefore, could not reasonable be construed as altering the intended functionality of the respirator of Kojima. Thirdly, the relief cut (e.g. gap) allows the folding portions 14 to fold along fold lines 13 without interfering with the ear strap sheet (10; Fig. 1-6). As Appellant has pointed out the crimped area 8 is relatively hard and stiff, as such without this relief cut (i.e. the gap between laterally outward termini of the mask body and first and second inwardly folded tabs, respectively), when in the folded position the folding portions 14 would deform the ear strap sheet (10; Fig. 1-6) by pulling/rolling them in direction of the fold of the folding portions 14 causing discomfort and irritation. Thus, the proposed modification of Kojima would account for and provide the relief cut (i.e. the gap between laterally outward termini of the mask body and first and second inwardly folded tabs, respectively), that is seen (A and B, Fig. 1 annotated above at L and M, Fig. A annotated above) but not described, that works as a bend relief. (Examiner notes: a bend relief is an incision cut along the sides of a planned bend that prevents tearing and/or deformation caused by the bending of the adjacent material). Therefore, with the relief cut (i.e. the gap between laterally outward termini of the mask body and first and second inwardly folded tabs, respectively) the relatively hard and stiff crimped area 8 would not affect the ear strap sheet (10; Fig. 1-6) when the folding portions 14 are in the folded position. Finally, fold lines 13 (Fig. 5) being the upper sections of the mask perimeter from which the folding portions extend only extend as far as the folding portions 14 (Fig. 5). Examiner has clearly identified the laterally-outward terminus of the folding portions (i.e. the first and second inwardly folded tabs) (C and D Fig. 1 annotated above; and H and I, Fig. A annotated above), respectively which end at the gaps (A and B, Fig. 1 annotated above at L and M, Fig. A annotated above) while the mask perimeter of the mask body continues on to the laterally-outward terminus of the crimped area 8 (E and F, Fig. 1 annotated above; and J and K, Fig. A annotated above), respectively.

With still further regard to the 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over Kojima (JP2009011709A). Appellant argues that Examiner’s proposed motivation as to why an ordinary artisan would perform the proposed modification is deficient because Examiner’s proposed modification is premised on a motivation that purports to solve a problem that does not actually exist, Pg. 7-8
	Examiner respectfully disagrees with Appellant argument for the following reasons.  Firstly, in response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the gaps (A and B, Fig. 1 annotated above at L and M, Fig. A annotated above) are shown but not described. Examiner’s motivation to perform the proposed modification is giving the reason why the depicted gaps are already present. Wherein without the gaps, the relatively hard and stiff crimped area 8, when the folding portions 14 are in the folded position, would deform the ear strap sheet (10; Fig. 1-6) by pulling/rolling them in direction of the fold of the folding portions 14 causing discomfort and irritation. Thus, the proposed modification of Kojima would account for and provide the relief cut (i.e. the gaps between laterally outward termini of the mask body and first and second inwardly folded tabs, respectively), that works as a bend relief. (Examiner notes: a bend relief is an incision cut along the sides of a planned bend that prevents tearing and/or deformation caused by the bending of the adjacent material. This being knowledge generally available to one of ordinary skill in the art before the effective filing date of the invention.). Therefore, one of ordinary skill in the art would include the gaps (i.e. the relief cuts between laterally outward termini of the mask body and first and second inwardly folded tabs, respectively) such that the relatively hard and stiff crimped area 8 would not affect the ear strap sheet (10; Fig. 1-6) when the folding portions 14 are in the folded position, thereby preventing discomfort. 

With still yet further regard to the 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over Kojima (JP2009011709A). Appellant argues that Kojima fails to disclose the respirator wherein the cup-shaped mask body is not “molded” because Kojima teaches that the mask body is made by taking two “body sheets” 5 and heat-sealing them together along their edges (¶¶ 0007, 0015) but neither the individual sheets 5, nor the mask body being obtained from seat-sealing them together, would be considered molded by one of ordinary skill in the art, Pg. 8-9. 
Examiner respectfully disagrees with Appellant argument for the following reasons.  Firstly, Appellant has argued that Kojima fails to disclose the cup-shaped mask body is not “molded” but fails to provide a common definition or identify portions of the instant disclosure that provide a specific definition of “molded”. The term molded is defined as “shaped to fit by or as if by altering the contours of a pliable mass (as by work or effort)” (Molded - Definition, Meaning & Synonyms | Vocabulary.com Accessed, June 4, 2022). The instant specification provides: 
By a "molded" mask body of a filtering face-piece respirator is meant that at least one layer (e.g., a shaping layer) of the mask body is molded (e.g., thermoformed) by heat and pressure into a cup-shaped form that causes the mask body to be cup-shaped as defined above.”, (Pg. 2, ln 28-30).  
As such, molded is accomplished by, for example, heat and pressure and that can be accomplished, for example, by thermoforming. Secondly, the Kojima discloses the mask body as “bowl-shaped” (i.e. “cup-shaped”; ¶ 0015) and is formed by applying heated pressure to heat-seal the two body sheets 5 together along their edges (¶¶ 0007, 0015). Wherein, under broadest reasonable interpretation of the term “molded” heat and pressure has been used as the work and effort to shape to fit the mask body. As such, the cup-shaped mask body is interpreted as “molded”. Thirdly, the claimed phrase “molded” in the limitation “a cup-shaped, molded mask body”, claim 1, ln 2 was treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited. There is no evidence to show that the claimed process imparts any patentable distinction between the claimed product and that of the prior art.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim is unpatentable although produced by a different process. Therefore, even though Kojima does disclose the process of “molded” to form the cup-shaped mask body, the claimed cup-shaped, molded mask body would not be patently disgusted from the cup-shaped mask body of Kojima. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.

With regard to the 35 U.S.C. 103 rejection of independent claim 5 as being unpatentable over Kojima (JP2009011709A). Appellant argues that Kojima fails to disclose the respirator “wherein the first and second tabs are each molded to comprise a rearwardly convex portion of the first and second integral nose pads”, claim 5, ln 1-2 because 1) none of the cited passages of Kojima (¶¶ 0014-0015, 0018-0020) say anything about the first and second folding portions 14 of Kojima being molded and Fig. 7 simply shows a folding portion that is folded along multiple fold lines to form a curled shape which is not molded, Pg. 9.
Examiner respectfully disagrees with Appellant argument for the following reasons.  Firstly, Appellant has argued that Kojima fails to disclose the first and second tabs as being “molded” but fails to provide a common definition or identify portions of the instant disclosure that provide a specific definition of “molded”. The term molded is defined as “shaped to fit by or as if by altering the contours of a pliable mass (as by work or effort)” (Molded - Definition, Meaning & Synonyms | Vocabulary.com Accessed, June 4, 2022). The instant specification provides: 
By a "molded" mask body of a filtering face-piece respirator is meant that at least one layer (e.g., a shaping layer) of the mask body is molded (e.g., thermoformed) by heat and pressure into a cup-shaped form that causes the mask body to be cup-shaped as defined above.”, (Pg. 2, ln 28-30 general definition), and;
With reference to Fig. 5, in some embodiments at least a portion of tab 41 and a portion of tab 46 may be shaped so as to exhibit a three-dimensional shape that can enhance the performance of nose pads 21 and 26. For example, the tabs may be molded (e.g., thermoformed) by heat and pressure. (This may be conveniently done in the same molding process in which bulbous portion 53 of layer 40 is formed.) 3-D features 51 and 56 thus may be imparted to tabs 41 and 46, such that when the tabs are inwardly folded as described above, features 51 and 56 provide rearwardly-convex portions of the tabs (that is, they are portions that protrude rearwardly from the other portions of the tabs) as shown in Fig. 6. It will be appreciated that such features can enhance the fit of mask body 20 in and around the nose of the wearer.  Rather than a tab being shaped (e.g. molded) to have a single 3-D feature as in Figs. 5 and 6, in some embodiments a tab can be shaped to have a plurality of 3-D features, e.g. in a pattern. Such features can take the form of e.g. protrusions, dimples, grooves, ridges, and so on, and can be achieved e.g. by molding (e.g. thermoforming), by ultrasonic welding, by embossing, and so on. Such features may serve e.g. to increase or reduce the stiffness and rigidity of the tabs. (Pg. 6,  8-20 specific to the first and second tabs).  
As such, the instant specification states molded can be accomplished by, for example, heat and pressure and that can be accomplished, for example, by thermoforming, by ultrasonic welding, by embossing or so on. Secondly, the Kojima discloses the first and second tabs being folded and rolled into shape (¶¶ 0020-0021). Wherein, under broadest reasonable interpretation of the term “molded”, work and effort were used to shape to fit the first and second tabs by altering the contours of the first and second tabs to adjust the amount of projection of the first and second tabs (i.e. folding portions 14; Fig. 7) into the mask body (¶ 0021). As such, the first and second tabs are interpreted as being “molded” when in the folded position. Thirdly, the claimed phrase “molded” in the limitation “first and second tabs are each molded”, claim 5, ln 1 was treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited. There is no evidence to show that the claimed process imparts any patentable distinction between the claimed product and that of the prior art.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim is unpatentable although produced by a different process. Therefore, even though Kojima describes a different process used to form the first and second tabs (i.e. being folded into their folded positions), it appears that Kojima’s product would be the same or similar as that claimed and would not be patently disgusted from the first and second tabs of Kojima, especially since both the claimed first and second tabs and the first and second tabs of Kojima comprise a rearwardly convex portion of the first and second tabs (Fig. 7). See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.

(4) Conclusion of Examiner’s Answer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.